Aller, J.
1. The receipt given by the plaintiff to Presby was admissible, on the ground that evidence had already been introduced which, if believed, was sufficient to show that Presby in taking it was acting as the defendants’ agent. The plaintiff had offered evidence tending to show that the defendants had expressly authorized Presby to employ salesmen, and enter into any reasonable contracts with them in the name of the defendants ; that they had held him out as the general manager of their sales department} and especially that one or more members of the defendant firm had said to Presby that he had better hire the plaintiff. There was also evidence tending to show that the *449defendants had furnished their own checks drawn to the plaintiff’s order in payment of his salary and expenses, and the receipt in question was given upon the delivery of such a check to the plaintiff by Presby. In view of this evidence of agency, the acts and declarations of Presby in the course of his employment were competent to be submitted to the jury to affect the defendants. The taking of the receipt was an act of this character, and the receipt might be put in evidence without showing that the defendants had personal knowledge of it at the time it was taken. The denial and explanation by one of the defendants was merely evidence for the jury. Thomas v. Wells, 140 Mass. 517. Ford v. Linehan, 146 Mass. 283. Taylor, Ev. §§ 590, 602.
2. It was competent to allow the plaintiff to testify that he relied upon the defendants when he signed the contract and acted under it, in order to negative the theory that he gave exclusive credit to Presby. The firm name of the defendants was signed to the contract, and the purpose of the contract was to employ the plaintiff to sell the defendants’ goods. According to the literal construction of the contract, the promise to pay the plaintiff was made by Presby; but it is well settled that in a contract of this kind, not under seal, the real party in interest may be charged as principal upon oral evidence. Byington v. Simpson, 134 Mass. 169. Lerned v. Johns, 9 Allen, 419. Huntington v. Knox, 7 Cush. 371. Story, Agency, § 270. Both principal and agent may be bound. Brown v. Bradlee, 156 Mass. 28, 32.
There was no error in the rulings.

Exceptions overruled.